Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lawrence, J.), rendered July 6, 1982, convicting him of conspiracy in the fourth degree, arson in the third degree (five counts), reckless endangerment in the first degree (four counts) and violation of General Business Law § 340, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant, who operated a bodega, conspired with others to eliminate competition by burning down grocery stores and supermarkets in the area. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Although the defendant testified that he was not involved in the crimes charged, the jury was entitled to reject this claim and convict him on the strength of eyewitness accounts of coconspirators and accomplices corroborated by the defendant’s own tape-recorded inculpatory statements (see, People v Gaimari, 176 NY 84, 94).
We have reviewed the defendant’s remaining contentions, including his claim that his sentence was excessive, and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Rubin, Spatt and Sullivan, JJ., concur.